DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 3, 4, 5, 6, 8 and 10 in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the ground(s) that the Office action does not address 37 CFR 1.475(b) which states that different categories of invention will be considered to have unity of invention if the claims are drawn to one of the combinations of categories and jumps directly to section 1.475(c) (see Remarks page 8, line 1- page 9, line 19).
Applicant’s argument is recognized, but not persuasive. 37 CFR 1.475(b) states in relevant part: “… claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and a process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.” This relates to how unity of invention may exist “a priori”, that is, before considering the claims in relation to any prior art, but unity of invention may also exist and only become apparent “a posteriori”, that is taking the prior art into consideration (see also MPEP 1850(III)(A)). Here, none of the pending claims are drawn only to one of combinations of categories and applicant’s traversal does not attempt to establish the pending claims fall within of the combinations of categories set forth in 1.475(b). 37 CFR 1.475(b) applies if the specified conditions are met, which applicant has not alleged or established. Contrary to applicant’s contentions, the restriction mailed on 4/27/22 appropriately analyzed the Groups I-IV in the pending claims on page 3 and found 37 CFR 1.475(b) did not apply.  None of the product claims in Groups I-IV are drawn to the same product and none of the process claims use/manufacture/carry out the same product.  If the specified conditions are not met, 37 CFR 1.475(c) states “[i]f an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.” As set forth in the restriction requirement mailed on 4/27/22, the restriction proceeded appropriately under 37 CFR 1.475(c) and PCT Rule 13.1 and 13.2. 
Next, applicant argues that Groups I-IV have unity of invention because the claims are characterized as the same and the restriction does not address all of the recitations of the respective Groups (see Remarks, pg 10-11).
Applicant’s argument is recognized, but not persuasive. Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. See, e.g., Chapter 10 of the International Search and Preliminary Examination Guidelines cited in MPEP 1850(I), specifically Paragraph 10.03 and Example 10.21 on page 82 of document available at https://www.wipo.int/export/sites/www/pct/en/texts/pdf/ispe.pdf. As explained by the example, unity of invention may exist “a priori”, that is, before considering the claims in relation to any prior art, or may only become apparent “a posteriori”, that is taking the prior art into consideration. If there are shared features (e.g. “A” in A+X and A+Y in 10.03 and “X” in Example 10.21, unity exists a priori. When taking the prior art into consideration, a posteriori, if it can be established that shared features between groups (e.g. “A” in 10.3 and “X” in Example 10.21) do not define a contribution over the prior art, there would not be a special technical feature common to all the claims. 
Here, Groups I-IV have unity a priori because they share features, but lack unity a posteriori because those shared features between the groups do not define a contribution over the prior art of Parker et al (US 2011/0112462 A1) as set forth in the restriction requirement. In response to the applicant’s arguments that it is unclear how the Groups I-IV share features since, e.g. the requirement only mentions claim language from claim 1 and not claim 11 in the requirement for Groups I and II, the examiner notes the following:
Group I and Group II lack unity of invention they require the technical feature of an apparatus configured to deliver a therapeutic substance to the cochlea. For example: Group I and claim 1 recites “an apparatus configured to deliver a therapeutic substance from outside the cochlea to inside the cochlea” and Group II and claim 11 recites “a drug delivery sub-system configured to deliver drug to a cochlea of a recipient”. These are interpreted as being the same technical feature between the respective groups. This technical feature is not a special technical feature as it does not make a contribution over the prior art of Parker et al (US 2011/0112462 A1). Parker teaches an apparatus configured to deliver a therapeutic substance to the cochlea (Fig 4; P0113, lines 6-8). 
Group I and Group III lack unity of invention they require the technical feature of an prosthesis/apparatus mechanically stimulate the cochlea to evoke a hearing percept. For example: Group I and claim 1 recites “an apparatus configured … to evoke a mechanically based hearing percept” and Group III and claim 18 recites “operating a hearing prosthesis configured to mechanically stimulate the cochlea to evoke a hearing percept”. These are interpreted as being the same technical feature between the respective groups. This technical feature is not a special technical feature as it does not make a contribution over the prior art of Parker et al (US 2011/0112462 A1). Parker teaches an apparatus configured to deliver a therapeutic substance to the cochlea to evoke a mechanically based hearing percept (Fig 4; P0113, lines 10-13). 
Group I and Group IV lack unity of invention they require the technical feature of an prosthesis/apparatus configured to deliver a therapeutic substance to the cochlea to evoke a hearing percept. For example: Group I and claim 1 recites “an apparatus configured to deliver a therapeutic substance from outside the cochlea to inside the cochlea and configured to evoke a mechanically based hearing percept” and Group IV and claim 28 recites “a hydraulic hearing prosthesis configured to move fluid into and out of a cochlea to evoke a hearing percept”. These are interpreted as being the same technical feature between the respective groups. This technical feature is not a special technical feature as it does not make a contribution over the prior art of Parker et al (US 2011/0112462 A1). Parker teaches an apparatus configured to deliver a therapeutic substance to the cochlea to evoke a hearing percept (Fig 4; P0113, lines 6-8, 10-13). 
Group II and Group III lack unity of invention they require the technical feature of a system configured to evoke a hearing percept. For example: Group II and claim 11 recites “an energy delivery sub-system configured to evoke a hearing percept via fluid flow generation” and Group III and claim 18 recites “operating a hearing prosthesis configured to mechanically stimulate the cochlear to evoke a hearing percept”. These are interpreted as being the same technical feature between the respective groups. This technical feature is not a special technical feature as it does not make a contribution over the prior art of Parker et al (US 2011/0112462 A1). Parker teaches an system configured to evoke a hearing percept (Fig 4; P0113, lines 6-8, 10-13). 
Group II and Group IV lack unity of invention they require the technical feature of an apparatus/prosthesis configured to delivery fluid to a cochlea of a patient. For example: Group II and claim 11 recites “an drug delivery sub-system configured to deliver drug to a cochlea of a patient” and Group IV and claim 28 recites “a hydraulic hearing prosthesis configured to move fluid into and out of a cochlea”. These are interpreted as being the same technical feature between the respective groups. This technical feature is not a special technical feature as it does not make a contribution over the prior art of Parker et al (US 2011/0112462 A1). Parker teaches an apparatus configured to deliver a therapeutic substance to the cochlea (Fig 4; P0113, lines 6-8, 10-13). 
Group III and Group IV lack unity of invention they require the technical feature of a prosthesis configured to evoke a hearing percept. For example: Group III and claim 18 recites “operating a hearing prosthesis configured to mechanically stimulate the cochlear to evoke a hearing percept” and Group IV and claim 28 recites “a hydraulic hearing prosthesis configured to move fluid into and out of a cochlea to evoke a hearing percept”. These are interpreted as being the same technical feature between the respective groups. This technical feature is not a special technical feature as it does not make a contribution over the prior art of Parker et al (US 2011/0112462 A1). Parker teaches an prosthesis configured to evoke a hearing percept (Fig 4; P0113, lines 6-8, 10-13). 
For the reasons stated above, the applicant’s arguments are not persuasive. The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The reference character “208” in paragraph 0045. 
The reference character “799” in paragraph 0070. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The reference character “361” has been used to refer to “actuator assembly” in paragraph 0058, line 5 and “actuator” in paragraph 0058, line 12.
The reference character “710” has been used to refer to “an electromechanical device” in paragraph 0062 and “transducer” in paragraph 0066. 
The reference character “740” has been used to refer to “conical portion” in paragraph 0072, “cochlea interface component” in paragraph 0062 and “cone” in paragraph 0094.
The reference character “799” has been used to refer to “a mixing chamber” in paragraph 00105 and “dampening chamber” in paragraph 00104.
The reference character “5550” has been used to refer to “device” in paragraph 00134, “implantable component” in paragraph 00135 and “implantable apparatus” in paragraph 00138.
The reference character “552” has been used to refer to “vibratory actuator” in paragraph 00137, line 2 and “vibrating actuator” in paragraph 00137, line 4.
The reference character “346” has been used to refer to “skin interface portion” in paragraph 00142 and “skin interface component” in paragraph 00142, lines 7-8.
Appropriate correction is required.

Claim Objections
Claims 2-4 and 10 are objected to because of the following informalities:  
Regarding claim 2, lines 2-3, the limitation “a hearing percept” appears to be amended to recite “the hearing percept” in order to refer to “hearing percept” recited in claim 1, line 3.

Regarding claim 3, line 3, the limitation “a hearing percept” appears to be amended to recite “the hearing percept” in order to refer to “hearing percept” recited in claim 1, line 3.

Regarding claim 4, lines 2-3, the limitation “a hearing percept” appears to be amended to recite “the hearing percept” in order to refer to “hearing percept” recited in claim 1, line 3.

Claim 10 recites the limitation “the recipient” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “an apparatus configured to deliver a therapeutic substance from an outside a cochlea to inside the cochlea and configured to evoke a mechanically based hearing percept” recited in claim 1 and “components configured to evoke the mechanically based hearing percept” recited in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does disclose in figures 3-20 and 23-27 (and related portions of specification for e.g. paragraphs 0033, 0040, 0045, 0067, 0105) a structure of device embodiments being configured to deliver a therapeutic substance. However, the disclosure is not clearly describing regarding whether the entire device or a portion of device is construed as an apparatus. Similarly, the disclosure is not clearly describing regarding which components of the device can be construed as claimed component of claim 10. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-6, 8 and 10 being dependent on claim 1 are also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiering et al. (US 2008/009836 A1).
Regarding claim 1, Fiering teaches a prosthesis 20 (figure 2A, 2B with embodiments included in figures 3A, 8A and 8B), comprising 
an apparatus 22, 44 (entire structure formed by elements 835 and 840 in figure 8A and entire structure formed by elements 835, 855, 850, 845 and 840 in figure 8B, hereinafter will be referred by reference elements only) configured to deliver a therapeutic substance (drug inside element 24, paragraph 0069, lines 5-8) from outside a cochlea 16 to inside the cochlea 16 (paragraph 0068, lines 5-7) and configured to evoke a mechanically based hearing percept (paragraph 0017, lines 10-12, “mechanical pump”, paragraph 002, using a mechanical pump to deliver the drug to cochlea for treating hearing loss and other disorders or hearing and vestibular function can be construed as “evoke a mechanically based hearing percept”).

Regarding claim 2, Fiering teaches wherein: the apparatus 22, 44, 835, 840, 855, 850, 845 is configured to drive fluid into and out of the cochlea, thereby evoking a hearing percept (paragraph 0023, lines 1-9, paragraph 0071, lines 1-3, paragraph 0095, lines 1-7).

Regarding claim 3, Fiering teaches wherein: the apparatus 22, 44, 835, 840, 855, 850, 845 is configured to drive fluid into and out of the cochlea (paragraph 0023, lines 1-9, paragraph 0071, lines 1-3, paragraph 0095, lines 1-7), thereby simultaneously both evoking a hearing percept and delivering the therapeutic substance to inside the cochlea.

Regarding claim 4, Fiering teaches wherein: the apparatus 22, 44, 835, 840, 855, 850, 845 is configured to generate waves of fluid motion (actuation of elements 22, 835, 840 will generate waves of fluid motion enabling the fluid movement towards/away from cochlea thereby evoking a hearing percept based on fluid movement) in the cochlea to evoke a hearing percept with fluid containing the therapeutic substance.

Regarding claim 6, Fiering teaches wherein: the apparatus 835, 840, 855, 850, 845 is configured to withdraw fluid from the cochlea (paragraph 0095, lines 1-7), mix (paragraph 0095, lines 7-11) the therapeutic substance therewith, and inject into the cochlea, thereby delivering the therapeutic substance to inside the cochlea (paragraph 0095, lines 7-11).

Regarding claim 8, Fiering teaches wherein: the apparatus 835, 840, 855, 850, 845 includes an electro-mechanical transducer (transducer can be construed as at least one of elements 835, 840 and 850, paragraph 0029, lines 1-4, elements 835, 840 and 850 can be considered as mechanical which are controlled electrically therefore, can be construed as “electro-mechanical transducer”); 
the apparatus is configured such that the electro-mechanical transducer (paragraph 0095, lines 7-11) can drive the therapeutic substance from outside the cochlea to inside the cochlea; and 
the apparatus is configured such that the electro-mechanical transducer can pull perlymph from inside the cochlea to outside the cochlea (paragraph 0095, lines 1-7) and then push the perilymph (paragraph 0095, lines 7-11) back to inside the cochlea, thereby evoking the hearing percept.

Regarding claim 10, Fiering teaches wherein the apparatus 22, 44, 835, 840, 855, 850, 845 includes components (all the components of elements inside elements 22 and 44 and all the components being individual elements 835, 840, 855, 850, 845) configured to evoke the mechanically based hearing percept, wherein all the components are external (paragraph 0068, lines 5-7, pump can be located externally therefore, examiner construes that all the components will also be located externally as well since figure 1 is showing a generic drawing without pump where different figures are showing the pump structure) to the recipient of the prosthesis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fiering et al. (US 2008/009836 A1) in view of Mescher et al. (US 2005/0238506 A1).
Regarding claim 5, Fiering discloses the claimed invention substantially as claimed, as set forth above in claim 1. While Fiering discloses the apparatus is configured to flow fluid into and out of the cochlea at a frequency (paragraph 0023, lines 1-9, paragraph 0071, lines 1-3, paragraph 0095, lines 1-07), Fiering is silent regarding a frequency being outside of an audible range.
However, Mescher teaches a design of a microfluidic flow regulators wherein the apparatus is configured to induce fluid flow at a frequency outside an audible range (paragraph 0099, lines 4-7, by inducing the transition time of pump stroke, the fluid flow will accordingly be affected by the frequency outside an audible range which is construed as about 20Hz to 20kHz) for the purpose of regulating the fluid flow a desired frequency (paragraph 0096, lines 3-9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the frequency fluid flow by modifying the frequency of the pump operation of Fiering to incorporate a frequency being outside of an audible range as taught by Mescher for the purpose of regulating the fluid flow a desired frequency (paragraph 0096, lines 3-9).
Additionally, the instant disclosure describes the parameter of “a frequency being outside of an audible range” as being merely preferable, and does not describe the frequency being outside of an audible range as contributing any unexpected results to the system. As such, parameters such as a frequency being outside of an audible range are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the frequency being outside of an audible range would be dependent on the actual application of the apparatus and, thus would be a design choice based on the actual application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilman (US 5,176,620): discloses a design of a device including a liquid transmission means communicative to the cochlea bypassing the outer and middle ears.
Jolley et al (US 203/0097121 A1): discloses a design of an implantable drug delivery apparatus including an implantable pump with catheter and valve.
Gibson (US 2004/0078057 A1): discloses a design of an apparatus for delivery of pharmaceuticals to the cochlea to treat hearing loss.
Jolly (US 2008/0064918 A1): discloses a design of an apparatus comprising an inner ear catheter with a distal end in vibratory communication with the fluid of the inner ear.
Parker et al (US 2011/0112462 A1): discloses a design of an apparatus to deliver pharmaceutical agent in the cochlea comprising a controller to control pharmaceutical agent delivery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783